START, C. J.
(dissenting).
I dissent. The evidence in this case was sufficient to justify the jury in finding these facts: The plaintiff, an employee of the defendant, discovered that the place assigned to him in which to work was unsafe by reason of the negligence of his fellow servants who were working above him. He informed the defendant’s superintendent of the danger, and told him in effect that he. must quit work unless the danger was removed. Thereupon the superintendent, to induce him to continue his work, promised him that there should be no recurrence of the negligence which rendered the place unsafe, and that he would protect him therefrom. The plaintiff, without negligence, relied upon the promise, and resumed his work, and two days thereafter he was seriously injured by a repetition, for the first time after the promise was made, of the negligent acts of which he complained. The trial court instructed the jury in substance that, if they found these facts, the plaintiff was relieved from the assumption of the risk of the negligence of his fellow servants in the particular case, and was entitled to recover reasonable damages for his injuries. The real question on this appeal is the correctness of this instruction.
Upon principle I am unable to distinguish this case from one where the servant is injured by the use of defective machinery within a reasonable time after the master has promised to repair it'. In the latter case the servant is relieved from the assumption of the risks in knowingly using defective machinery which he ordinarily assumes by the promise of the master to repair. So, in the other case, the servant is relieved from the assumption of risks due to the negligence of his fellow servants, in so far as such negligence might render the place where he was working unsafe, by the express promise of the master that there shall be no recurrence of such negligence, and that he will protect the plaintiff therefrom. Whether the exemption of the master, as to his servants, from the rule of respondeat superior, is based upon public policy, as some courts hold, or upon an implied contract, as perhaps a majority of them *182hold, there can be no good reason assigned why the servant may not relieve himself in a particular case from the assumption of the negligence of his fellow servant, where it would not be negligent for him to do'so, by the promise of the master, based, as in this case, upon a new consideration, to protect him from such negligence. No question as to the authority of the superintendent to make the promise in this case can properly be raised, for the action is based, not upon a contract of guaranty, bht upon the rule of respondeat superior, with the exception as to fellow servants eliminated by the promise of the superintendent, made by him to induce the plaintiff to continue at his work.